The petition for rehearing in this case consists of eighteen printed pages, divided into twenty-one paragraphs, citing sixty authorities, eight sections of the statute, and various portions of the abstracts and briefs. Nineteen of these paragraphs are introduced with the phrase, "The court overlooked or misapprehended," apparently on the theory that this is all that is necessary to make such a petition conform to rule 48 requiring that it shall "briefly" state the points relied upon and be devoid of argument. That assumption is becoming all too common in the preparation of such petitions. The phrase is valueless for the purpose. The rule was passed to cure a very pronounced evil, one which had grown to such proportions as to double the labors of court and counsel and often jeopardize the interest of litigants. It recites that it "will be strictly enforced and any petition in violation thereof will be stricken from the files," and that is what it means. This petition is simply a reargument and contains nothing new of merit. It is stricken from the files for a violation of said rule and the rehearing is denied. *Page 180